Title: From Thomas Jefferson to Levett Harris, 12 December 1821
From: Jefferson, Thomas
To: Harris, Levett


Dear Sir
Monticello
Dec. 12. 21.
I have to return you thanks for mr Adelung’s view of the languages of the earth, and to pray you to make them acceptable to him also for this mark of his attention. it is a work of vast learning and unparalleled application. it seems to present a Summary of the great Vocabulary of which I had a copy thro’ your agency & kindness.I am sorry we lost the pleasure of your visit at the time you had first proposed, but we find comfort in the French adage that ‘tout ce qui est differé n’est pas perdu?’ no visit will be welcomer when convenient to yourself to make it.I am afraid our quondam favorite Alexander has swerved from the true faith. his becoming an accomplice of the soi-disent holy alliance,  the anti-national principles he has separately avowed, and his becoming the very leader of a combination to chain mankind down eternally to the oppressions of the most barbarous ages, are clouds on his character not easily to be cleared away. but these are problems for younger heads than mine. you will see their solution and tell me of it in another world. I salute you with great friendship & respect.Th: Jefferson